Citation Nr: 0934412	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  97-27 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a separate rating 
for arthritis/degenerative changes to the lumbar spine.

2.  Entitlement to a disability rating in excess of 40 
percent for service-connected lumbosacral strain.

3.  Entitlement to total disability evaluation based on 
individual unemployability (TDIU).


(The issues of entitlement to service connection for 
cervical, right shoulder, and left shoulder disorders are 
addressed in a separate decision, under a different docket 
number.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's arthritis/degenerative changes of the 
lumbar spine did not develop as a result of his service-
connected lumbosacral strain, or is not otherwise related to 
his active service.

2.  The Veteran's service-connected lumbosacral strain 
disability is manifested by objective evidence of 
degenerative disc disease, and limitation of motion with 
subjective complaints of low back pain.


3.  The Veteran's service-connected lumbosacral strain 
disability is not manifested by any residual of a fractured 
vertebra, ankylosis, either favorable or unfavorable, or by 
incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The Veteran is not entitled to service connection for a 
separate rating for arthritis/degenerative changes to the 
lumbar spine.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008); VAOPGCPREC 9-
98; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); 
Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  

2.  The criteria for an evaluation in excess of 40 percent 
for the Veteran's lumbosacral strain disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5292, 5293, 5295 
(2002); Diagnostic Code 5293 (2003) (effective September 23, 
2002), 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5237, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Veteran's claim for an increased rating was received 
prior to the enactment of the VCAA in September 1996.  The 
Veteran's claim was denied by the RO in April 1997 and by the 
Board in April 2000.  The Veteran appealed and the Court 
vacated and remanded the Board's decision in November 2000.  

The RO provided the initial VCAA notice in this case in 
September 2001.  The Veteran was apprised of the evidence 
needed to substantiate his claim.  He was informed of the 
actions required as a result of the Board remand of July 
2001.  He was also informed of the evidence that VA would 
obtain, and of the evidence that he should submit or request 
VA's assistance in obtaining.  He was advised that his 
records from the Social Security Administration (SSA) were 
requested.  

The RO again wrote to the Veteran in December 2003.  The 
Veteran was apprised of the evidence needed to substantiate 
his claim for an increased rating, namely that his disability 
had increased in severity.  He was informed that records were 
requested from one of his named treatment sources.  He was 
advised of the evidence of record.  He was also informed of 
the evidence that VA would obtain, and of the evidence that 
he should submit or request VA's assistance in obtaining.  

The Veteran's claim was re-adjudicated and denied by the RO.  
The Board denied the claim in November 2005.  The Veteran 
appealed and the Court again vacated and remanded the case in 
October 2006.  

In addition to the notice requirements referenced supra, the 
Court issued a decision regarding the content of VCAA notice 
during the pendency of this appeal.  In Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Court noted that some 
increased evaluation claims would require more specific 
notice than others.  The Court acknowledged that some cases 
would only require notice for the veteran to show how their 
disability had gotten worse, and other cases would require 
information on exactly how the disability had gotten worse, 
and how it affected the veteran's employment and daily life.  

The Board remanded the case in January 2008.  The Veteran was 
provided the additional notice regarding his increased rating 
claim by way of a letter dated in August 2008.  The letter 
also included elements of notice directed by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran 
was advised as to how VA determines disability ratings and 
effective dates.  He was also afforded the rating criteria 
used to evaluate disabilities of the spine and arthritis.  

The RO re-adjudicated the case and issued a supplemental 
statement of the case (SSOC) in March 2009.  The SSOC 
discussed the evidence added to the record.  The SSOC also 
confirmed the denial of an increased rating for the Veteran's 
lumbosacral strain and explained the basis for the denial.

The VCAA requirements have been satisfied in this case.  The 
Veteran has not disputed the contents of the VCAA notice.  He 
was afforded a meaningful opportunity to participate in the 
development of his claim.  From the outset he demonstrated 
actual knowledge of what was required to establish an 
increased rating as he provided statements of how he believed 
his disability had increased and how it affected him.  He 
also identified sources of treatment for his disability.  
There is no evidence of prejudice to the Veteran based on any 
notice deficiency and he has not alleged any prejudice.  
Moreover, the Veteran has been represented by an attorney in 
his case since his initial appeal to the Court in 2000.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Thus, 
the Board is satisfied that the duty to notify requirements 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to his claim has been obtained.  The evidence 
includes his service treatment records (STRs), VA treatment 
records, VA examination reports, and statements from the 
Veteran.  Private medical records identified by the Veteran 
were obtained and associated with the claims folder as were 
records from the SSA.  He and his wife testified at a hearing 
at the RO in 1999.


The Veteran has appealed two prior Board decisions to the 
Court with those decisions vacated and returned to the Board.  
The Board has remanded the Veteran's case for additional 
development on two occasions.  Finally, the Veteran's 
attorney requested a complete copy of the Veteran's claims 
folder in July 2009.  The Board provided the requested copy, 
approximately 2,465 pages, that same month. 

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.

The Board notes that the issue of service connection for a 
separate rating for arthritis/degenerative changes to the 
lumbar spine was not addressed by the RO in the SSOC of March 
2009.  However, there is no prejudice to the Veteran in that 
regard.  The dispostive evidence in regard to that issue is 
contained in VA examination reports that were against the 
claim dated in 2004.  The Veteran was aware of this because 
of the denial of his claim by the Board in November 2005.  
The reports were the basis for the denial as well as the 
complete absence of any medical evidence to the contrary.

Although additional evidence was added to the record 
subsequent to the Board decision of November 2005, the 
Veteran was not prejudiced by the issue not being included in 
the SSOC of March 2009 as the additional evidence did not 
relate to the issue of whether service connection for 
arthritis/degenerative changes was warranted.  The additional 
evidence pertained to the status of the Veteran's service-
connected disability or the development of other issues.  See 
38 C.F.R. § 19.31 (2008).  To remand for the purposes of 
issuing a SSOC would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).


Background

At the outset the Board notes that the bases for the October 
2006 Joint Motion in this case involved the Board's 
adjudication of the claim despite missing Volume I of the 
claims folder and not being able to show that the Veteran's 
attorney received copies of VA examination reports dated in 
2004.  The Board notes that the Veteran's attorney provided a 
copy of documents that he said comprised the missing 
materials from the first volume of the Veteran's claims 
folder in November 2008.  He also provided written 
acknowledgement of receipt of the requested VA examination 
reports in February 2009.

The material from Volume I consists of items dated from 
August 1975 to January 2000.  This includes the Veteran's 
STRs.  

The Veteran was discharged from service because of medical 
disability in August 1975.  His STRs listed his disabilities 
as chronic lumbosacral strain with characteristic pain on 
motion with associated congenital anomaly of the lumbosacral 
spine and chronic midback strain with tender paraspinal areas 
and slight limitation of motion.  

The Veteran submitted his claim for service connection for 
his lumbosacral strain in August 1975.  He was granted 
service connection, and a 10 percent rating for chronic 
lumbosacral strain in February 1976.  The RO denied service 
connection for a developmental lumbarization of the 1st 
sacral vertebra at the same time.  

The Board issued a decision that increased the disability 
rating to 20 percent in February 1988.  The RO implemented 
that decision in March 1988.  The Veteran's lumbosacral 
strain rating was later increased to 40 percent by way of a 
rating decision dated in July 1993.  The rating was effective 
from July 30, 1991.

The Veteran was afforded a VA examination in February 1995.  
The examiner said that the Veteran complained bitterly about 
his back and said this had been going on for some time.  The 
Veteran used pain medication twice a day and used a 
transcutaneous electrical nerve stimulation (TENS) unit "from 
time to time."  The examiner observed upon reviewing the 
record that other examiners had felt the Veteran was 
exaggerating his complaints in giving a history of his back 
difficulties.  The examiner also noted that the Veteran was 
currently rated at 40 percent for his service-connected 
disability.  An x-ray of the lumbosacral spine was 
interpreted to show no significant interval change since 
March 1994.  There was no evidence of acute fracture, 
dislocation or subluxation.  The examiner offered a 
conclusion of chronic back complaints with a good deal of 
emotional display on the Veteran's part as he was put through 
the various exercises requested of him.

The Veteran submitted his current claim for an increased 
rating in September 1996.  VA treatment records for the 
period from July 1993 to October 1996 were associated with 
the claims folder.  A lumbosacral corset was requested for 
the Veteran in July 1995.  Several outpatient entries noted 
complaints of back pain with mild left parasacral soreness.  
A social work note from October 1996 noted that the Veteran 
had lost his job at a trucking company.  

The Veteran's claim for a disability rating in excess of 40 
percent for his lumbosacral strain was denied in April 1997.  

Records from Chenango Bridge Medical Group, for the period 
from June 1996 to October 1996, detail the Veteran's 
complaints of back pain following a motor vehicle accident 
(MVA) in early June 1996.  An initial clinical assessment 
from June 1996 noted that the Veteran complained of back pain 
that was worse in the upper back.  The Veteran reported that 
the pain occasionally radiated to the right gluteal area, 
with no tingling or numbness.  Examination of the lumbar area 
revealed tenderness across the paraspinal muscles and yielded 
an impression of acute lower back pain aggravated by accident 
over chronic back pain.  X-rays revealed minimal spurring at 
multiple levels, with no fracture.  There was minimal facet 
hypertrophy at the lower lumbar levels.  The disc spaces were 
noted to be relatively preserved except for developmental 
narrowing at L5-S1.  Ossification was seen which might be in 
iliac vessels.



An entry from July 1996 noted an assessment of chronic back 
pain with an acute exacerbation.  The Veteran underwent 
physical therapy.  An entry from September 1996 noted that 
there was no numbness, tingling, or weakness and reflexes 
were normal.  A final entry, from October 1996, noted that 
the Veteran had completed his physical therapy.  The Veteran 
said he returned to work but his job was terminated.  The 
Veteran reported that his back pain was better.  His gait and 
posture were normal.  The examiner said the back was mildly 
tender in the lower back.

Records from Binghamton General Hospital document physical 
therapy provided to the Veteran between August and October 
1996.

The Veteran submitted a formal claim for nonservice-connected 
disability pension benefits in September 1997.

Additional VA records, dated through October 1997, noted 
routine visits for complaints of back pain.  The Veteran was 
afforded a VA examination in October 1997.  He complained of 
constant pain in the low back, described as a dull pain with 
sharp exacerbations.  He also reported pain radiating down to 
both legs, sometimes just to the thigh, but on other 
occasions, down to the foot.  Further, he reported difficulty 
moving quickly and stated that he had to do all movements 
slowly to avoid exacerbating the pain; that he took over-the-
counter pain medication and a muscle relaxant, with limited 
relief; that he was presently working as an assembly line 
operator; and that he had difficulties with prolonged 
standing or walking and with stairs and bending forward.

The examiner reported there was no focal muscle atrophy.  
There was tenderness to the paraspinal muscles.  Range of 
motion measurements showed forward flexion to approximately 
30 degrees, lateral flexion to 40 degrees, bilaterally, 
decreased rotation to 20 degrees, bilaterally, and extension 
to 30 degrees.  The examiner noted that the Veteran was 
unable to perform hip flexion on manual muscle testing 
secondary to pain; however, he was able to perform a limited 
deep knee bend with return.  Further, the Veteran stated that 
he was not able to walk on his toes and would not attempt 
this; he could walk on his heels.  No sensation deficits were 
noted to light touch.  However, the Veteran did describe 
decreased pinprick sensation in the bilateral lower 
extremities in a non-dermatomal pattern.  The examiner 
reviewed the x-rays from February 1995.  The examiner's 
impression was of lumbosacral spine strain.  The examiner 
said this was consistent with the history of injury in 
service.  Additionally, the examiner commented that, with 
flare-ups, it was likely that range of motion would be 
further restricted, but it was not possible to accurately 
estimate the additional loss of range of motion without 
examining the Veteran at that time.

The Veteran was afforded a VA general medical examination for 
his pension claim in February 1998.  He complained of 
numbness and tingling on the posterior side, especially with 
sitting.  He reported that his back pain increased with cold 
or damp weather.  The Veteran gave a work history of working 
for a refuse company after service.  He said he reinjured his 
back and got work as an automobile mechanic.  He switched to 
working with heavy equipment approximately five years earlier 
because he had difficulty working while lying under cars.  He 
reported his MVA in 1996 and that this had aggravated his 
back pain.  He said he had lost two jobs secondary to back 
pain limiting his effectiveness.  The Veteran said he could 
no longer do heavy lifting.  He had gotten another job on an 
assembly but the job required him to do frequent bending.  He 
was laid off in the fall of 1997.

The diagnoses were spina bifida occulta with lumbosacral 
pseudoarthrosis and degenerative joint disease (DJD) and 
associated lumbosacral strain.  The examiner said that the 
Veteran was severely limited by history in his ability to 
perform jobs requiring heavy lifting or strenuous physical 
activity.  Additional diagnoses were tension headaches, 
atypical chest pain, alcohol abuse in remission, and anxiety.  
The examiner added that, due to the Veteran's chronic back 
problems and poor education, it would be difficult for him to 
find suitable work.  

The Veteran was also afforded a VA mental disorders 
examination in February 1998.  The Veteran reported he had 
not worked since November 1997.  He said he had been laid off 
after missing work because of back pain.  The Veteran 
reported that he had an 8th grade education.  He said he had 
serious problems with reading and spelling but felt his math 
was good.  The examiner provided Axis I diagnoses by history 
only.  The Veteran was diagnosed with a personality disorder, 
not otherwise specified (NOS) and specific learning 
disability, especially spelling and reading as well as 
writing on Axis II.  

The RO granted the Veteran entitlement to nonservice-
connected disability pension benefits in April 1998.  The 
effective date for the benefits was July 8, 1997.  The RO 
noted that the Veteran did not meet the schedular 
requirements for pension; however, considering the level of 
disability and other factors, such as the Veteran's age, 
education and occupational background, an extraschedular 
permanent and total disability rating was granted.  The RO 
further noted that, in addition to the service-connected low 
back disability, the Veteran suffered from anxiety and 
atypical chest pain; he was noted to have a serious problem 
with reading and spelling; and he had a 3-year history of 
left sided chest pain associated with exertion or 
psychological stress.

The Veteran and his wife testified at a hearing at the RO in 
April 1999.  He said that he was having increasing problems 
with his back pain.  He described having lower and upper back 
pain.  He said it was difficult to bend over and he sometimes 
lost feeling in his right leg.  The Veteran testified that he 
had last worked was " a year ago November."  He said he 
still had a TENS unit and back brace that he would use.  In 
regard to radiating pain the Veteran said the pain did not go 
down his legs that much but was mainly on his right side of 
the spine.  The Veteran said that, since receiving his 
pension benefits, he was able to relax more and not strain  
himself.  

The Veteran was afforded a VA examination in July 1999.  He 
had complaints of lower back, buttock and bilateral leg pain.  
He also reported the onset of right shoulder pain 
approximately seven days prior to the examination.  The 
history of his in-service back injury and subsequent 
complaints was related.  The examiner noted that the Veteran 
walked into the office; his ambulation appeared normal, 
although slowed.  Neurological examination revealed motor 
strength of 5/5 in the lower extremities.  Physical strength 
within the lower extremities appeared to be within normal 
limits.  He was able to toe stand and heel stand.  Sensory 
examination appeared to be normal to all modalities tested, 
including light touch, pinprick and vibratory sensation.  
There was no clear dermatome or myotomal distribution of any 
sensory deficit.  Reflex examination was normal.  Deep tendon 
reflexes were found to be symmetrical and within normal 
limits.  The Veteran was able to walk on his toes and heels.

The examiner said that the passive range of motion was found 
to be normal in all extremities, except the right shoulder.  
The examiner also said that trunk range of motion appeared 
normal although it was difficult to obtain effort from the 
Veteran.  He was able to flex and extend his trunk from a 
fixed pelvis to a reasonable degree.  It was noted that when 
asked to flex and extend his trunk, the Veteran reported pain 
in the right lower lumbar region.  Upon fixing his pelvis, he 
reported similar pain on rotating his trunk.  Further, he 
reported the same pain when his pelvis was not fixed and he 
could freely rotate from his hips.  Straight leg raising was 
negative bilaterally.  Range of motion of the lumbar spine 
was as follows: flexion to 70 degrees; lateral bending to 25 
degrees; hyperextension to 20 degrees and rotation to 20 
degrees.  

The examiner noted that there was no additional loss of 
motion other than the right shoulder.  There was no weakened 
movement against resistance.  There was no excess 
fatigability but the examiner said this could be due to the 
limited length of the examination.  There was no 
incoordination or painful motion, except that of the right 
shoulder.  In regard to flare-ups, the examiner remarked 
there may be restriction of range of motion but could not 
accurately estimate the same without examining the Veteran at 
the time of the flare-up.  Diagnostic impression was of 
chronic lumbosacral strain without radiculopathy or disc 
disease.

VA treatment records for the period from October 1997 to July 
1999 contained several entries noting continued complaints of 
back pain.  

The Veteran submitted a copy of a letter from the SSA that 
was dated in October 1999.  The letter informed the Veteran 
that he was entitled to monthly disability benefits from that 
agency and that his date of disability was established as of 
August 14, 1998.


The Board denied the Veteran's claim for a disability rating 
in excess of 40 percent for service-connected lumbosacral 
strain in April 2000.  The Veteran appealed that denial.  The 
Court issued an Order, which granted a Joint Motion to vacate 
the Board's decision and remand the case in November 2000.

In the Joint Motion, Counsel for the Secretary and the 
Veteran's attorney agreed that VA had to consider the issue 
of entitlement to a separate disability rating for 
arthritis/degenerative changes of the lumbar spine.  In 
particular, VA was to consider such a rating under VAOPGCPREC 
9-98, and the Court's holding in Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), and Hicks v. Brown, 8 Vet. App. 
417, 420-21 (1995).  The Joint Motion also noted that a 
further discussion of a possible increased rating under 
Diagnostic Code 5293 was in order.  The Veteran's SSA records 
were to be obtained.  Finally, VA was required to provide 
additional discussion as to why the Veteran did not meet the 
requirements for an extraschedular rating based on the 
results of the VA general medical examination of February 
1998.  

The Board remanded the case for additional development in 
July 2001.  

Records from United Medical Associates, G. E. Graham, M.D., 
for the period of May to June 2001 were obtained.  On his 
initial visit in May 2001, the Veteran complained of back 
pain and right leg discomfort.  The Veteran had diffuse 
tenderness of the lower lumbar spine and into the upper 
sacroiliac region.  Straight leg raising caused pain in the 
back on the left at approximately 45 degrees and on the right 
at 30 degrees.  Reflexes were 2+ and equal at the knees and 
ankles bilaterally and motor strength testing showed weakness 
of dorsiflexion of the great toe.  Plantar flexion was normal 
bilaterally.  Dr. Graham said the Veteran presented with 
probable osteoarthritis involving the lumbar spine.  He also 
had radicular symptoms in the right leg such that the 
diagnosis of either spinal stenosis or some type of disc 
herniation causing radicular symptoms was possible.  X-rays 
of the lumbar spine were interpreted to show a normal 
examination.  The only defect noted was a slight narrowing of 
the L5-S1 disc space.


The Veteran was seen again in June 2001.  Dr. Graham noted 
that the Veteran continued to have radicular symptoms that 
radiated more to the right leg than the left.  The Veteran 
complained of discomfort in the right and left lower lumbar 
spine.  This radiated into both buttocks and the upper leg, 
more prominently on the right.  He denied any numbness or 
tingling.  Dr. Graham reviewed the results of a magnetic 
resonance imaging (MRI) of the lumbar spine.  He said it 
showed evidence of moderate degenerative left 4/5 neuro 
foraminal stenosis that mildly compressed the left L4 nerve 
root, and mild right foraminal stenosis without significant 
neuro compression in the supine position.  The assessment was 
osteoarthritis of the lumbar spine with radiculopathy.  Most 
of the symptoms were more prominent on the right than the 
left even though the MRI showed worse stenosis on the left.  

Records from SSA were received in September 2001.  VA medical 
records, for the period from December 1975 to April 1999 were 
included in the SSA records.  Those pertinent to the current 
VA claim have already been discussed.  Private records from 
Binghamton Hospital, dating back to 1987, were included but 
those from 1996 forward have been addressed.

There was a disability evaluation from I. Dana, M.D., dated 
in August 1998.  The Veteran complained of back and chest 
pain, arthritis in the hands, and right leg pains.  The 
Veteran reported that he could not sit for long periods of 
time or walk for a long time.  He said he had weakness in the 
right leg and pain that radiated down the leg.  Dr. Dana said 
there was no tenderness of the back except in the paraspinal 
muscle area.  Motor function was said to be decreased as 4/5 
secondary to pain but [no] atrophy was seen.  Sensory 
function was normal as were deep tendon reflexes.  Dr. Dana 
reported that the Veteran appeared to have arthritis, 
degenerative disc disease (DDD) and degenerative joint 
disease (DJD).  Dr. Dana included a range of motion chart for 
flexion and extension and lateral flexion of the lumbar 
spine.  The Veteran had 0 to 45 degrees for flexion-extension 
with 0-90 degrees listed as normal.  He had right lateral 
flexion to 8 degrees and left lateral flexion to 9 degrees 
with 0-20 degrees listed as normal.


The Veteran had a SSA psychological examination by A. A. 
Galdieri, Ph.D., in September 1998.  Dr. Galdieri referenced 
the results of the VA mental disorders examination of 
February 1998.  Dr. Galdieri noted that the Veteran drove 
approximately 50 miles to the examination.  The Veteran said 
he had been unable to work since November 1997 due to back 
pain and pain in his chest.  Psychological testing was 
performed.  The Veteran was diagnosed with adjustment 
disorder with mixed anxiety and depressed mood and alcohol 
dependency in full sustained remission on Axis I.  He had 
diagnoses of borderline intellectual functioning and history 
of personality disorder NOS on Axis II.  

The August 1999 SSA disability decision concluded that the 
Veteran was entitled to disability benefits beginning in 
August 1998.  The administrative law judge (ALJ) noted that 
the Veteran testified that he had not worked since November 
1997, and there was no evidence of work activity since the 
alleged onset date.  The ALJ found that, for the period from 
November 1997 to August 1998, the Veteran's impairments only 
precluded lifting and carrying more than 10 pounds frequently 
and 20 pounds occasionally.  The ALJ held that the Veteran's 
overall disability status was shown to be worse as of August 
1998.  The ALJ found the August 1998 examination as pivotal 
in showing the Veteran as having objective evidence 
concerning disabilities of the right shoulder and hands, and 
a loss of motion in most other joints and the cervical spine.  
The results of the psychological examination, to include the 
results of testing, were also noted.  

The ALJ said the Veteran testified that he would take out the 
dog, do dishes, and cut the grass for short periods.  The 
Veteran could only drive for short distances and would take 
others shopping.  The ALJ said the Veteran's activities were 
indicative of no more than sedentary type of work.  The ALJ 
noted that the Veteran was laid off from work in November 
1997 and received state unemployment benefits until May 1998.  
The ALJ said it was not clear why the Veteran was laid off 
and it raised a question about whether the Veteran's 
continued unemployment from November 1997 to August 1998 was 
due to medical conditions.  He said that, in order to qualify 
to unemployment benefits, applicants typically must affirm 
that they are capable of work.  He said it appeared the 
Veteran claimed he could work during a period for which he 
now sought disability benefits.  The ALJ also addressed the 
opinion of the VA examiner for the February 1998 general 
medical examination.  He said the clinical records did not 
support her statement regarding the Veteran's employability.  
He said he accorded very little weight to the opinion.

The ALJ concluded that the evidence of record, pertaining to 
a number of different disorders, showed that the Veteran was 
unable to perform any of his past relevant work.  He 
concluded that the Veteran was considered disabled as of 
August 14, 1998.  In the specific findings listed in the 
decision, the ALJ stated that the Veteran's allegations of 
disabling symptoms and limitation were not fully credible.  
He did not address this further.  

VA records for the period from September 1975 to April 2002 
were associated with the claims folder.  Records from 1995 to 
2002 noted routine clinical visits where the Veteran 
presented with complaints of back pain and some instances of 
pain in his legs.  

The Veteran was afforded a VA examination in July 2002.  He 
reported low back pain and pain in both legs.  He also 
reported that flare-ups occurred frequently if he happened to 
twist his back inadvertently or if he bent to the waist.  He 
said that he could not bend up to the waist; that he could 
not squat, stoop, or kneel; that he had pain standing and 
walking, and that he felt he could walk 2 blocks; that stairs 
were a problem for him; car travel was limited to 20 minutes; 
that he could not lie on his back, but could lie prone and 
occasionally on his side; and that weather changes seemed to 
cause an increase in his back pain.  He also reported that he 
wore a back support if he was going to try any activity 
around the house, and that he was very careful about his 
activities since they might cause flare-ups of his back pain.

On examination, the Veteran was found to walk with a slight 
limp on the right leg.  It was also noted that he disrobed 
with great apparent difficulty, that he got on and off the 
examining table with difficulty, and that he turned from 
side-to-side with difficulty.  Straight leg raising could 
only be carried to 5 degrees bilaterally, at which time he 
complained of excruciating back pain.  However, there was no 
sensory or motor deficit of either lower extremity.  Deep 
tendon reflexes of the lower extremities were found to be 
present, symmetrical, 1+.  It was noted that he refused to 
try tandem toe and heel walk because of back pain.  Moreover, 
he complained of severe back pain even to light touch of his 
skin in the entire lumbar area.  Range of motion was as 
follows: lumbar flexion to 20 degrees; extension to 0 
degrees; side bending to 10 degrees to each side; and 
rotation to 10 degrees to each side.  The examiner said an 
MRI conducted on the lumbar spine in June 2001 showed 
degenerative disc disease at L4-5 with mild compression of 
the L5 nerve root on the left and right foraminal stenosis.

The examiner provided a diagnosis of degenerative 
intervertebral disc disease of the lumbar spine.  The 
examiner also commented that the Veteran's subjective 
symptoms were grossly out of proportion to the objective 
physical findings, and that the symptom magnification he 
exhibited was so excessive that an evaluation of his physical 
impairment was impossible to determine.

VA records for the period from March 1994 to March 2004 were 
associated with the claims folder.  A neurosurgery clinic 
note from May 2002 noted that the Veteran brought his MRI 
from Dr. Graham for review.  The examiner viewed the MRI and 
said that, based on the MRI and the clinical picture, the 
Veteran did not have significant lumbar disc herniation or 
stenosis.  No surgical intervention was required for the low 
back.  Conservative treatment for osteoarthritis of the spine 
was to be continued.  The remainder of the records related 
primarily to treatment for conditions not pertinent to this 
appeal.

The Veteran submitted a medical report from E. A. Seybold, 
M.D., dated in January 2003.  Dr. Seybold said that the 
Veteran was seen for a chief complaint of low back pain, and 
that he reported he could not do any significant repetitive 
work because of low back injury which had been aggravated off 
and on over the past several years.  The Veteran was found to 
ambulate without difficulty.  Forward flexion and extension 
were said to be moderately tender.  He was sensitive to light 
touch across the lower lumbar spine.  Straight leg raising 
test was negative.  Dr. Seybold said x-rays, including 
flexion and extension x-rays of the lumbar spine, were 
unremarkable, and that there was no evidence of listhesis.  
It was also noted that a May 2001 MRI showed moderate 
degenerative change at L4-5, but no evidence of significant 
nerve root compression and the remaining disc spaces appeared 
to be normal.

The diagnosis was chronic low back pain with inability to do 
any prolonged and heavy work.  Dr. Seybold also added that, 
given the Veteran's significant complaints of disability, as 
well as changes with the MRI, he did not think the Veteran 
was a surgical candidate.  He also said that, because of 
significant hypersensitivity and complaints of immediate 
fatigue with any heaving lifting, he believed that the 
Veteran's disability was approximately 50 percent.  

In April 2004, the Veteran underwent both a VA 
orthopedic/spine examination and a neurologic/peripheral 
nerves examination.  Both examiners noted that the claims 
folder had been reviewed.

At the VA orthopedic examination, the Veteran reported an 
increase in his symptoms, which he described as being in the 
lower lumbar spine, in the midline, and both paravertebral 
muscle areas.  The pain was described as being a 5 to 6 on a 
numeric scale of 10, with some relief with Aleve, rest, and 
heat.  He also reported episodes of increased pain which 
occurred approximately 3 times per week, and being a 6 to 10 
on a numeric scale of 10, and lasting for several hours.  
Again, he got help with Aleve and heat.  In addition, he 
reported that the pain radiated up to his shoulder and down 
to his legs, with an "aching, like a knife" pain.  He 
denied paresthesias.  Further, he reported that he had not 
been working for 6 years due to this problem.  He denied 
problems with his bowel or bladder, but did describe 
difficulty with sex.

The examiner reported that when the Veteran stood his pelvis 
was level, and that his lumbar lordosis was held at 20 
degrees of lordosis.  However, when he flexed, he complained 
of pain.  This was done on 3 occasions, and the pain began at 
15 degrees of lordosis, zero degrees of lordosis, and 10 
degrees of lordosis.  He was able to extend up to 30 degrees 
when the pain began, with no further extension because of 
pain.  He was unable to heel and toe walk.  There was no 
paravertebral muscle spasm.  There was some tenderness over 
the lower lumbar spine to punch percussion, but no tenderness 
over the sciatic notches or great trochanters.  Straight-leg 
raising test, sitting, was negative.  It was also stated that 
straight leg raising test was limited to approximately 45 
degrees by pain.  Deep tendon reflexes were found to be 1+/4 
at the knees and ankles, bilaterally.  There was no pain 
while sitting with rotation of his hips or motion of his 
knees.  He did complain of pain with rotation of his hips 
when he was recumbent.  Thigh and calf circumferences were 
found to be symmetrical, as measured 7 inches above the joint 
line of the knee and at the maximum of calf circumference.

The examiner noted that an MRI of the lumbar spine taken in 
December 2003 showed that at the L1-L2 disc space, the disc 
was within normal limits; L3-L4 had mild broad-based disc 
bulging; L4-L5 mild disc showed desiccation, with minimal 
central disc bulging and mild-to-moderate facet joint and 
ligamentum flavum hypertrophy; mild neural foraminal 
narrowing on the left greater than the right at L5-S1; and 
mild central disc protrusion with mild narrowing of the 
central canal.  The MRI's overall impression was mild DDD, as 
described.  Further, it was noted that x-rays were taken in 
conjunction with the examination, which showed mild narrowing 
of the L5-S1 disc and minimal anterior lipping of L4 and L3 
superior end plate, otherwise unremarkable.  

The examiner provided a diagnosis of chronic lumbosacral 
sprain that he said was at least as likely as not associated 
with the Veteran's service-connected injury.  The examiner 
also commented that he found inconsistent findings on the 
examination, such as the range of motion with the beginning 
of pain.  The examiner thought that the physical findings 
were not consistent, and questioned whether there was some 
conscious or unconscious exaggeration of the Veteran's 
problems.  Further, the examiner stated that flare-ups 
occurred, but that the Veteran's medical history and 
information were insufficient to estimate the additional 
limitation on joint function due to the flare-ups.  
Nevertheless, he said that with the flare-ups, there was some 
limitation of joint function and some limitation due to pain.  

In a May 2004 addendum, the VA orthopedic examiner noted that 
he had reviewed the Veteran's file, and had examined reports 
from May 1995, October 1997, February 1997 [sic] (1998), and 
July 1999.  He found that these examinations were consistent 
with the one he performed in April 2004.  Moreover, the 
examiner opined that the Veteran was exaggerating his 
symptoms, either consciously or unconsciously, and found no 
reason to change his conclusions after having reviewed these 
additional folders.

At the VA neurologic examination, the examiner noted that the 
Veteran was ambulatory without any assistance, although he 
did have a slight limp in walking.  The Veteran reported that 
the pain was exacerbated in cold weather or when he was 
bending and doing yard work, etc.  He also reported that he 
usually took Aleve or Tramadol and Piroxicam for relief of 
pain, which helped him partially.  The Veteran said that the 
exacerbation of the pain was on an almost daily basis.  He 
felt that his right leg gave out when he had acute pain, and 
that his functional ability had decreased since the onset of 
the pain.  He described the pain as a deep radiating pain to 
the right leg and associated numbness with exacerbation of 
pain.  Further, he felt that the pain went as far down as to 
the right leg and calf, and reported that he had also 
developed some pain in the thoracic paraspinal area, as well 
as in the cervical spine area.  The examiner also noted the 
findings of x-rays done in 1968 and 1975, as well as the 
recent MRI.

The examiner said that the Veteran appeared to be in pain 
when he was examined.  He was found to have paraspinal 
tenderness, which was marked, and in the L3-L4 areas 
bilaterally.  Straight leg raising was positive on both sides 
- right 30 degrees, left 40 degrees.  Deep tendon reflexes 
were present in both knee jerks and ankle jerks.  Babinski 
sign was negative.  Motor strength in the lower extremities 
was found to be 5/5, with no muscle atrophy.  It was noted 
that the Veteran was unable to stand on toes and heels, and 
had difficulty in doing that.  

The examiner's impression was that the Veteran had 
significant lumbosacral spine pain, which was chronic in 
nature.  However, the examiner thought that there was some 
contribution of his congenital pseudoarthrosis and spina 
bifida towards this chronic pain.  The examiner did opine 
that, the acute injury in Vietnam, when the Veteran was 
physically active, precipitated the onset of pain in the 
lumbosacral spine, and that he was vulnerable to chronic pain 
because of his underlying abnormal lumbosacral spine.  
Nevertheless, the examiner stated that to further see ongoing 
irritability of his spinal nerves secondary to degenerative 
arthritis and possible radiculopathy, a nerve 
conduction/electromyography (EMG) study had been ordered.

In a May 2004 addendum, the VA neurologic examiner stated 
that the Veteran could not tolerate the nerve conduction and 
EMG study at all, and that he left the lab without the test 
being completed.  Therefore, with the available information, 
his impression was that the Veteran's low back pain was 
secondary to lumbar spinal strain and that it was as likely 
as not due to the accident and physical activities during 
active military service.

In August 2004, both the April 2004 VA orthopedic and 
neurologic examiners provided a joint addendum to answer more 
specific questions regarding the Veteran's low back pain.  
The examiners summarized the history of the Veteran's low 
back problems, and noted, in part, that other than the acute 
exacerbation of low back pain during the service and the 
"injury" during service, he had another incident when he 
had an acute exacerbation of pain which was in 1996 after a 
MVA.  The examiners also noted that the Veteran contended 
that his service-connected exacerbation or onset of low back 
pain was the cause of his degenerative condition of his 
lumbar spine.  The examiner stated that, after a detailed 
review of the Veteran's claims folders, review of his x-rays 
over the years, and review of his other physicians' reports, 
their conclusion was as follows: The Veteran had minimal 
arthritic lipping on L4 and L5 superior endplates, but the 
examiners did not believe that there was a relationship 
between the service-connected strain injury and the minimal 
arthritic changes.

The examiners further stated that review of the Veteran's 
record indicated that he did not have major social compromise 
because of his low back pain, and that the only example he 
gave was his difficulty with sex.  However, he did relate 
occupational difficulties because of the low back pain with 
quite a few changes in occupation from labor work to auto 
mechanic and back to supply chain work, etc.  In addition, he 
had been laid-off from his work reportedly because of his low 
back pain.  More recently, he was unemployed and blamed his 
low back pain as a cause of his inability to work.  The 
examiners noted that the Veteran had vertebral congenital 
abnormalities described as lumbar sacralization as well as 
spina bifida occulta, and that, statistically, it was known 
that congenital spine abnormalities were associated with 
increased incidents of low back pain and lumbosacral spine 
pain.

The examiners then opined that the Veteran's lumbosacral 
spine strain during service was less likely to result in the 
arthritic changes seen in the lumbosacral spine.  The 
examiners also stated that it appeared he had a compromised 
lumbosacral spine because of congenital abnormalities as well 
as idiopathic degenerative changes which had contributed for 
the most part to his chronic back pain.  The examiners stated 
that it was possible he might have had minor exacerbation of 
his back pain secondary to manual physical labor during 
service.  Similarly, the MVA in 1996 could have contributed 
to the chronic low back pain as well.

The Board denied the Veteran's claim for a separate 
disability rating for arthritis/degenerative changes to the 
lumbar spine and for a disability rating in excess of 40 
percent for lumbosacral strain in November 2005. 

The Veteran appealed the Board's decision to the Court.  The 
Veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision 
in October 2006.  The bases for the request to vacate and 
remand were that the Veteran was not informed of the missing 
claims folder volume and, if he had been notified, could have 
provided a copy of the missing materials.  Also, the Board 
erroneously presumed that the Veteran received copies of the 
April and August 2004 VA examination reports after the 
Veteran reported that he did not receive them.  

The Court granted the Joint Motion for remand in October 2006 
and returned the case to the Board.  The Board remanded the 
case for additional development in January 2008.  

Additional VA records, for the period from April 2002 to 
October 2007, were associated with the claims folder.  The 
Veteran was seen for a nerve conduction velocity (NCV)/EMG 
study on April 30, 2004.  The examiner said the Veteran was 
unable to tolerate the NCV and the test was limited to a 
needle EMG.  The impression was that the study was indicative 
of L4-L5 and L5-S1 radiculopathy but that clinical 
correlation was indicated.  The Veteran was seen in the 
emergency room later that same day for complaints of back 
pain.  He was given Flexeril with Demerol/Phenergan that 
helped with the pain.  He was seen in January 2005 for an 
acute exacerbation of back pain due to shoveling snow.  

The Veteran was evaluated by a VA physiatrist in March 2006.  
The results of a previous MRI and the EMG study were noted.  
The Veteran was not in any acute distress and was able to 
ambulate without any assistive devices.  The examiner said 
there was a straight thoracolumbar spine with no loss of 
lumbosacral lordosis.  There appeared to be some active 
restriction in the range of the lumbosacral spine, but the 
Veteran was able to sit erect in a slightly lower standard 
chair.  The Veteran could not walk on his tiptoes or heels.  
He did not show any evidence of foot drop or any gait 
abnormality.  There was tenderness along the paralumbar 
muscles.  The muscles appeared to be soft without any trigger 
points.  The sacroiliac joints were within normal limits.  
There were no lateralizing neurological signs and no atrophy 
of the lower extremities.  The impression was discogenic 
disease of the lumbar spine as shown on MRI and x-ray, EMG 
findings indicative of L4-L5 and L5-S1 radiculopathy on the 
right, and disuse syndrome.  The examiner recommended several 
treatment options.  He also suggested referral to a facility 
closer to home due to the Veteran's difficulty in traveling.

The Veteran was afforded a VA examination in January 2009.  
The examiner reported that the claims folder was reviewed.  
The Veteran reported that he took pain pills every three days 
but did not know what they were and did not get them through 
the VA medical center.  The Veteran did not require nor take 
any pain medication prior to the examination.  The Veteran 
related that he was to be examined for a worsening of his 
symptoms and to get an increase in his compensation.  The 
examiner reported that there was a history of decreased 
motion, stiffness, spasm, and pain but no history of fatigue 
or weakness.  The Veteran said he experienced low back pain 
with overuse.  The pain would be in the low back and down the 
legs.  It was described as moderate and would last for hours.  
The Veteran said the radiating pain was a numbness and a 
"strange feeling."  The Veteran said he experienced weekly 
flare-ups that were severe and they would last for hours.  
They would occur if he moved too quickly.  The Veteran's 
impression of the extent of additional limitation with flare-
ups was weakness and inability to move.  He would stay in one 
spot until he felt better.  The examiner said there were no 
incapacitating episodes.  The Veteran did not use any devices 
or aids and said he could walk a quarter-mile.  

The examiner reported that the Veteran had normal posture of 
the spine and head position.  The Veteran's gait was 
described as normal.  There were no abnormal spinal 
curvatures and no evidence of ankylosis.  There was no spasm 
or atrophy of the thoracolumbar spine.  There was guarding.  
There was no pain with motion, tenderness, or weakness.  The 
motor examination showed 5/5 for hip flexion, hip extension, 
knee extension, ankle dorsiflexion, ankle plantar flexion and 
great toe extension.  There was normal muscle tone and no 
muscle atrophy. Sensory examination of the lower extremities 
was reported as 2/2 for vibration, pinprick, light touch, and 
position sense.  There was no abnormal sensation reported.  
The examiner said there were 2+ reflexes, bilaterally, for 
the knee jerk, and ankle jerk.  Plantar flexion was normal.  
The examiner noted a range of motion of flexion of 0 to 20 
degrees.  No other values for extension, lateral flexion, or 
lateral rotation were provided.  

The examiner reported that the Veteran said he could not move 
or participate in strength testing or range of motion 
testing.  The examiner noted that the Veteran had driven to 
the examination even though his wife was with him.  The 
examiner said the Veteran was able to turn his head and upper 
body adequately in order to drive.  She added that the 
Veteran's pain testing responses appeared to be exaggerated.  
She said the Veteran had a positive Waddell's sign, including 
axial loading test that was positive, distracted leg raising 
without any low back pain, response to very light touch to 
the skin was that it was very painful.  The examiner stated 
that no motor or sensory deficits were found of either 
extremity.  The Veteran ambulated well without assistive 
device.  There was no apparent distress noted about his 
movements.  She said the Veteran was able to turn his head 
without difficulty when he came into the room for his 
examination.  


The examiner included an x-ray report for the lumbosacral 
spine.  The impressions were negative lumbosacral spine and 
no evidence of old fracture deformity, spondylolisthesis, 
DDD, or sacroiliitis.  The examiner provided an assessment of 
the Veteran's disability on his usual daily activities.  She 
said there was a moderate impairment for chores, exercise, 
sports, and recreation.  There was a mild impairment for 
shopping and traveling.  There was no impairment for feeding, 
bathing, dressing, toileting, or grooming.  The examiner said 
the Veteran's back disability was found to be stable.  She 
referenced a VA outpatient note from October 2008 that 
reported the Veteran's low back pain as unchanged.  The 
examiner said that the Veteran had a gross exaggeration of 
pain symptoms during the examination.  The examiner also said 
the Veteran had positive Waddell's signs during the 
examination so the degree of disability could not be 
measured.  She said that, in light of the Veteran's limited 
effort, it would be impossible to accurately opine about how 
his back injury affected his ability to work without 
resorting to mere speculation.  

Additional VA records, for the period from December 2004 to 
December 2008 were associated with the claims folder.  The 
records contained clinical entries of routine follow-up for 
the Veteran.  His back pain was noted on such visits.  The 
October 16, 2008, outpatient entry referenced at the time of 
the January 2009 examination was also included.  The Veteran 
was noted to have ongoing back pain that was said to continue 
as before.  None of the entries in 2007 and 2008 depicted any 
limitation of motion of the thoracolumbar spine as displayed 
by the Veteran at the time of his January 2009 examination.  
Moreover, there were no complaints of pain at any time from 
the Veteran that were of the level he alleged during the 
examination.  

II.  Analysis

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

In this case, the Veteran's arthritis of the lumbar spine was 
first noted many years after service.  Therefore, there is no 
foundation to establish service connection on a presumptive 
basis or as a chronic disorder first noted in service.  
Further, a VA medical opinion, provided by two VA examiners, 
in August 2004, held that the Veteran's arthritis was not 
related to his back injury in service and is not related to 
the service-connected lumbosacral strain.  

The Veteran has not provided any evidence in support of his 
claim other than his own contentions that his 
arthritis/degenerative changes of the lumbar spine are 
related to service.  The Board notes that the Veteran is 
capable of presenting lay evidence regarding the symptoms of 
his back disorder.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also  Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007).



However, where, as here, a medical opinion is required to 
diagnose the condition and to provide a nexus to service, 
only a qualified individual can provide that evidence.  As a 
layperson, the Veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In a case such as this, where the determinative issue 
involves a question of medical causation, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Consequently, the Board concludes that he is not entitled to 
service connection for arthritis/degenerative changes of the 
lumbar spine, and thus may not be awarded for a separate 
rating therefor pursuant to VAOPGCPREC 9-98 and the Court's 
holdings in Lichtenfels and Hicks.

Indeed, even if service connection was established, the 
prohibition against pyramiding would not allow for a separate 
disability rating.  See 38 C.F.R. § 4.14 (2008).  Service 
connection for the Veteran's disability was established as 
lumbosacral strain in August 1976.  The disability was, and 
has been, evaluated under the rating criteria for Diagnostic 
Code 5295.  Prior to a regulatory change in September 2003, a 
40 percent rating under Diagnostic Code 5295 was warranted 
for evidence of severe lumbosacral strain with listing of the 
whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwaite's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.  (emphasis added).  Thus, 
the Veteran's current disability rating involves 
consideration of both limitation of motion and loss of motion 
associated with arthritis had it been service connected.  

Unlike the factual backgrounds in Lichtenfels and Hicks, 
where the veterans were: 1) seeking service connection for 
painful motion due to arthritis of the lumbar spine; and 2) 
seeking an increased rating for disabilities involving 
arthritis but rated at a noncompensable level; this Veteran 
is already rated at the 40 percent level, which encompassed 
limitation of motion.  In conformance with the holdings of 
these cases, VAOPGCPREC 9-98 only authorizes a separate 
rating for arthritis when there is noncompensable limitation 
of motion.  So even assuming that the Veteran's lumbar spine 
arthritis is related to service, such arthritis would be 
incorporated in the very rating criteria used to evaluate his 
disability.  Therefore, there is no basis to provide for a 
separate disability rating due to arthritis in this specific 
case because the Veteran is already receiving a rating 
encompassing limitation of motion for a concomitant 
disability affecting the same orthopedic structure.  

Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  If the evidence of 
record supports it, staged evaluations may also be assigned 
for different periods over the course of the pendency of the 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the case at hand, as the evidence of record demonstrates 
that the arthritis of the lumbar spine is not service-
connected, the provisions of 38 C.F.R. § 4.59 are not for 
application.

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the Veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  The change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 23, 2003.  68 Fed. Reg. 
51,454 (codified at 38 C.F.R. § 4.71a (2008), Diagnostic 
Codes 5235-5243 and accompanying notes).  This change amended 
all of the diagnostic codes used to evaluate disabilities of 
the spine.  New rating criteria were also implemented.

In evaluating the Veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to his claim.  
See VAOPGCPREC 7-2003.  However, even if the Board finds a 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.  The RO has evaluated the Veteran's 
disability under the amended regulations as well as the prior 
regulations.  The Veteran was issued supplemental statements 
of the case that addressed the different changes.  As such 
there is no prejudice to the Veteran in the Board reviewing 
his claim under the various regulations in effect throughout 
the pendency of the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Prior to September 2003, the Veteran's back disability was 
rated at the 40 percent level under Diagnostic Code 5295 for 
disabilities involving lumbosacral strain.  See 38 C.F.R. 
§ 4.71a (2002).  Under Diagnostic Code 5295, a 40 percent 
evaluation is warranted where there is evidence of severe 
lumbosacral strain with listing of the whole spine, marked 
limitation of forward bending in a standing position, 
positive Goldthwaite's sign, marked limitation of flexion in 
a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion.  

The 40 percent rating is the maximum schedular rating 
available under Diagnostic Code 5295.  A 40 percent rating is 
also the maximum schedular rating available for severe 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  Id.  Thus, consideration of other diagnostic 
codes is required to determine if an increased rating in 
warranted.  

Diagnostic Code 5285 provides for a 100 percent and/or a 60 
percent rating for disabilities involving residuals of a 
fracture of a vertebral body.  38 C.F.R. § 4.71a (2002).  
There is no evidence of any type of fracture of a vertebral 
body and no basis for consideration of a disability rating 
under Diagnostic Code 5285.  There is no evidence of bony 
fixation or unfavorable ankylosis to warrant consideration of 
higher ratings under Diagnostic Code 5286 or Diagnostic Code 
5289.  Id.  

The only other possibility for an increased rating under the 
prior regulations is a 60 percent rating under Diagnostic 
Code 5293, for disabilities involving intervertebral disc 
syndrome (IVDS).  Pronounced symptoms, that are persistent 
and compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief are assigned a 
60 percent evaluation.  This is also the maximum evaluation 
available under Diagnostic Code 5293.  A 40 percent rating is 
assigned for similar symptoms that are severe, with recurring 
attacks with intermittent relief.  Id.

The evidence of record does not support a rating of 60 
percent under Diagnostic Code 5293.  The VA treatment 
records, private records, SSA records, as well as VA 
examination reports simply do not demonstrate that the 
Veteran has exhibited the symptomatology required for such a 
rating.  He does not experience pronounced symptoms of IVDS, 
nor are any symptoms he does experience persistent.  He has 
reports of pain in his legs, mostly his right leg, sometimes 
with numbness.  His reflexes have always been present and 
there is no evidence of muscle spasms.  Diminished reflexes 
have been shown at times and there is evidence indicative of 
radiculopathy.  The evidence shows intermittent and sporadic 
reporting of such symptoms as well as intermittent and 
sporadic objective findings.  Further, as the symptoms are 
sporadic, they clearly cannot be considered to be pronounced 
and persistent with intermittent relief.  Thus, a 60 percent 
rating is not warranted.

Change in Regulations September 2002 

The September 2002 change in regulations was limited to the 
criteria used to evaluate disabilities involving IVDS.  The 
criteria, as amended, direct that IVDS be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  The change also provided that, when evaluating on 
the basis of chronic manifestations, orthopedic disabilities 
are to be evaluated using criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
are to be evaluated separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

These new criteria provide for a 60 percent evaluation where 
there are incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  Explanatory 
notes for the new criteria explain that an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that require bed rest prescribed by a physician and treatment 
by a physician.  Id.  

The evidence of record is unequivocal in that the Veteran has 
not experienced an incapacitating episode as contemplated by 
the regulations.  Most certainly, he has not had such 
episodes totally 6 weeks duration in any 12-month period to 
warrant a 60 percent rating under Diagnostic Code 5293, 
38 C.F.R. § 4.71a (2003).

The Board has also considered whether a separate disability 
rating for neurological  manifestations of the Veteran's 
disability is in order.  In that regard, the Board notes the 
Veteran's subjective complaints of pain that would radiate 
into his legs, sometimes with numbness.  The Board also notes 
the objective evidence of record that does demonstrate 
positive findings of disc disease on MRI.  A VA examiner 
provided a specific finding of no radiculopathy in July 1999.  
Dr. Graham noted symptoms of radiculopathy in June 2001.  
However, a VA neurologist, in a note dated in May 2002, said 
that the Veteran did not have significant lumbar disc  
herniation or stenosis.  Continued conservative treatment for 
osteoarthritis of the spine was recommended.  

The EMG results of April 2004 were interpreted as indicative 
of right side radiculopathy but the neurologist said clinical 
correlation was indicated.  A review of the clinical records 
does not show such correlation.  The March 2006 opinion by 
the VA physiatrist only stated the findings of the MRI 
studies and the EMG.  No findings and no separate opinion of 
radiculopathy was provided.  In consideration of all of the 
evidence of record, the Board concludes that there is no 
separate clinically identifiable neurological manifestation 
of the Veteran's service-connected lumbosacral strain 
disability.  

Change in Regulations September 2003 

The regulations as amended from September 2003 establish new 
diagnostic codes for the various spine disabilities.  
Lumbosacral strain is evaluated under Diagnostic Code 5237, 
while degenerative arthritis of the spine is evaluated under 
Diagnostic Code 5242 (see also diagnostic code 5003), and 
IVDS is evaluated under Diagnostic Code 5243.  The same 
rating criteria is applicable to all of the several 
diagnostic codes.  In addition, IVDS is to be evaluated 
either on the basis of incapacitating episodes, or with 
separate evaluations for chronic orthopedic and neurologic 
manifestations as with the change in regulations in 2002.  

Under the amended rating criteria, a rating of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  A rating of 100 percent requires unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2008).  A 
review of the evidence of record clearly shows that the 
Veteran does not have ankylosis of any segment of the spine, 
favorable or unfavorable.  Accordingly, a schedular rating in 
excess of 40 percent is not warranted under the regulations 
in effect from September 2003.  Also, as before, there is no 
evidence of incapacitating episodes to warrant consideration 
of a 60 percent rating or to provide for a separate rating 
for neurological manifestations.  

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2008) must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995); see also VAOPGCPREC 36-97.  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In concluding that the Veteran is entitled to no more than a 
40 percent disability evaluation, the Board has considered 
his low back pain, and functional losses caused thereby.  The 
Board notes that the Veteran's lumbosacral strain disability 
is symptomatic, and that he reports experiencing pain to 
including having flare-ups.  However, a 40 percent disability 
rating, considered under Diagnostic Codes 5293 and 5295 
specifically contemplates pain for severe disabilities.  
Additionally, VA examiners have stated that the Veteran may 
have additional loss of range of motion and limitation of 
function on flare-ups but they could not provide further 
information unless the Veteran was examined at such time.  

The Veteran was seen for acute exacerbations of back pain 
during the pendency of his appeal.  In June 1996 it was the 
result of an MVA.  In April 2004 he reacted to the EMG study 
and required one-time treatment.  In January 2005 he 
aggravated his back by shoveling snow.  The remainder of the 
VA records have not noted any frequency of flare-ups for the 
Veteran' back pain but note it as a chronic condition with 
some days being worse than others.  The Veteran's 
symptomatology is contemplated in his current rating.  
Moreover, VA examination reports of 1995, 2002, 2004, and 
2009 include opinions from the examiners who felt that the 
Veteran was exaggerating his symptomatology.  Thus, for all 
the reasons set out above, a higher rating is not warranted.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for arthritis/degenerative changes of the 
lumbar spine or a rating in excess of 40 percent for service-
connected lumbosacral strain.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2008).

To the extent the Veteran may be entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), such 
consideration is part and parcel of the remand below.




ORDER

Entitlement to service connection for a separate rating for 
arthritis/degenerative changes of the lumbar spine is denied.

Entitlement to a rating in excess of 40 percent for service-
connected lumbosacral strain is denied.


REMAND

The Veteran was original denied entitlement to a TDIU rating 
by way of a rating decision dated in December 2004.  Notice 
of the rating was provided that same month.  The claims 
folder is negative for any indication that the Veteran 
perfected an appeal of the denial.  

The Board notes that an informal TDIU claim was received by 
the RO in January 2008.  The RO wrote to the Veteran to 
provide him with the notice required by the VCAA that same 
month.  The letter advised the Veteran of the elements 
required to establish a claim for entitlement to a TDIU 
rating.  The requirement to submit new and material evidence 
was not mentioned.  

The RO denied the Veteran's claim in April 2008.  The RO 
cited to the previous denial of entitlement to a TDIU rating 
from December 2004.  The RO noted that the Veteran had not 
appealed that decision and it had become final.  The 
Veteran's current claim was denied on the basis that no new 
and material had been received to reopen his claim.  See 
38 C.F.R. § 3.156(a) (2008).

The Veteran was issued a statement of the case (SOC) for his 
TDIU issue in February 2009.  The RO determined that new and 
material evidence had been received and his claim was 
reopened.  However, the evidence was held to not be 
sufficient to establish entitlement to a TDIU rating.

The Board notes that the RO was in error to treat the 
Veteran's TDIU claim of January 2008 as requiring new and 
material evidence.  A TDIU claim is considered the same as a 
claim for an increased rating for an already service-
connected disability and new and material evidence is not 
required to reopen such a claim.  See Suttman v. Brown, 5 
Vet. App. 127, 136-37 (1993).  The Veteran's original 
adjudication of April 2008, and the development of his claim, 
should have been conducted on that basis.  The RO must 
adjudicate his claim on a "direct" basis on remand.

Accordingly, the case is REMANDED for the following action:

The RO should re-adjudicate the issue of 
entitlement to a TDIU rating on a direct 
basis, to include a determination if 
referral for an extraschedular rating is 
warranted.  See 38 C.F.R. § 4.16(b).  If 
the benefit sought is not granted, the 
Veteran and his attorney should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






							[Continued on Next Page]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


